Citation Nr: 0505070	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  94-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a neurologic 
disorder involving the lower extremities, to include a 
sciatic nerve disorder.

4.  Entitlement to service connection for a chronic back 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1991 to June 1991.  
This claim initially came the before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which denied service 
connection for each of the disorders on appeal.  By a January 
1996 decision, the Board remanded the claims.  The Board 
again remanded the claims in February 1997, July 1999, and in 
November 2003.  The November 2003 remand was required for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
claims again return to the Board.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, and all identified evidence relevant to the 
claims has been obtained.

2.  The preponderance of the medical evidence establishes 
that the veteran does not have a bilateral hip disorder, a 
right knee disorder, a neurologic disorder involving the 
lower extremities, to include a sciatic nerve disorder, or a 
chronic back disorder.

3.  The preponderance of the medical evidence establishes 
that the veteran has subjective complaints of pain and 
objective manifestations of sensory abnormalities, and a 
medical diagnosis of a chronic overuse soft tissue injury has 
been assigned.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
disorder, a right knee disorder, a neurologic disorder 
involving the lower extremities, to include a sciatic nerve 
disorder, or a chronic back disorder, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).

2.  The criteria for service connection for an overuse soft 
tissue injury manifested by pain and sensory abnormalities in 
the right lower extremity have been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for the claimed disorders.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this claim, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  Although the claims underlying this appeal were 
submitted prior to enactment of the VCAA, no final decision 
had been rendered in the case when the VCAA became effective, 
and the VCAA is applicable to this claim.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The veteran was first notified of enactment of the VCAA and 
of the provisions of that act in June 2002, by a letter 
issued by the RO.  That letter advised the veteran about VA's 
duty to notify her about the evidence required to grant her 
claims and the duty to assist her to obtain the evidence 
necessary to develop her claims, and advised her of specific 
evidence required for further development of her case.  In 
July 2002, the veteran, who had been afforded VA examinations 
in July 1992, March 1993, March 1996, May 1996, and June 
1998, was afforded additional VA examination.

By a supplemental statement of the case (SSOC) issued in 
November 2002, the RO provided the veteran with the text of 
regulations at 38 C.F.R. § 3.159, as revised to implement the 
VCAA.  In April 2003, the Board advised the veteran of the 
additional evidence required to substantiate her claims.  By 
its remand in November 2003, the Board specifically advised 
the veteran of VA's duty to assist her to develop her claims.  
That remand advised the veteran of the additional evidence 
required to substantiate her claims, and she was advised of 
the actions VA would undertake to assist her in the 
development of the claims, including five pages of detailed 
directions to the RO for the development of the claims.  The 
Board's April 2003 remand specifically advised the veteran 
that she would be afforded additional VA examination.

By a letter issued in March 2004, the Appeals Management 
Center (AMC) advised the veteran that development was being 
conducted, advised her that an examination was being 
scheduled, advised her that additional evidence was required 
to substantiate her claims, and advised her of the period 
during which she could timely provide the requested evidence.  
The veteran was advised that VA examination was scheduled in 
March 2004, but she did not appear for that examination.

By a SSOC issued in July 2004, the veteran was again provided 
with the full text of 38 C.F.R. § 3.159, as revised to 
implement the VCAA, and she was advised that in the absence 
of the evidence required from the scheduled VA examination 
for which she had not appeared, her claims were being denied.  
The veteran did not respond to this SSOC.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The multiple notifications provided in this 
case, including the notifications to the veteran including 
the full text of 38 C.F.R. § 3.159, complied with VCAA 
requirements to notify and assist the claimant.  Although one 
year has not yet elapsed since the AMC last advised the 
claimant of the provisions of the VCAA in July 2004, 
including advising the veteran of the period allowed for 
submission of evidence, completion of appellate review is not 
precluded on this basis.  Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, she has been 
afforded opportunities to submit or identify evidence during 
the more than 10 years of the pendency of the claims, and she 
has been advised of her rights and responsibilities.  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification must be provided.  The multiple notifications to 
the veteran during the more than 10-year pendency of these 
claims, the multiple Board remands, the multiple VCAA 
notices, and the SSOCs which included the full text of 
38 C.F.R. § 3.159, have clearly advised the appellant to 
identify or submit any relevant evidence, and the content of 
the notices provided fully complied with the requirements of 
the VCAA.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

As the Board has noted above, the veteran has been 
afforded multiple opportunities to submit additional 
evidence, and has been afforded multiple VA 
examinations.  VA outpatient treatment records have been 
obtained.  The Board finds that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to the claim.  

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
for service connection may proceed, consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims for service connection at issue here.

Applicable law and regulations

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

When a claimant fails to report for a scheduled medical 
examination without good cause scheduled in connection with a 
claim for service connection, the claim for service 
connection shall be based upon review of the evidence of 
record.  See 38 C.F.R. § 3.655.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, service connection is not warranted 
for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

Factual background

The veteran's service medical records disclose that the 
veteran complained of bilateral hip pain, with pain on range 
of motion of either hip, in early June 1991.  There was also 
discomfort over the suprapubic ramus with hip motion.  A 
treatment note in early July 1991 states that a bone scan 
disclosed no abnormal uptake within the pelvis or hip.  There 
was evidence of minimal increase in uptake within the knee 
joint bilaterally, which was felt to be secondary to minor 
degenerative changes.  

The veteran complained of tenderness on certain motions of 
the hips.  She was tender over both ischial tuberosities and 
there was discomfort with prolonged sitting.  July 1991 
treatment notes disclose that the veteran requested stronger 
pain medication as her hip pain was increasing.  There was 
pain on abduction and abduction at extreme angles.  Later 
notes disclose that the veteran was being followed for 
synovitis of both hips.  A bone scan disclosed degenerative 
disease.  A July 1991 treatment note reflects that the 
veteran's bilateral hip pain had improved with physical 
therapy but that her hips still popped, although there was no 
pain with lifting the hips and the veteran walked without a 
limp.  The note reflects that the veteran was to turn in her 
crutches.  The report of a July 1991 Medical Board 
examination reflects that the veteran was found not qualified 
for retention in service.  The records also reflect that the 
medical reason for the veteran's separation from service was 
chronic bilateral hip pain.  However, the veteran was also 
advised that, although she was qualified for separation from 
active duty, no defects had been noted which would entitle 
her to receive disability benefits.  The service records also 
include a recommendation for discharge, with an attachment 
which reflects that the veteran was recommended for 
reacession if she became medically able.

In November 1991, slightly more than two months following her 
service discharge, the veteran sought service connection for 
several disorders.  A magnetic resonance imaging (MRI) 
examination of the lumbar spine conducted in January 1992 
disclosed slight narrowing of the disc spaces at T12-L1 and 
at L1-L2, associated with partially designated discs, and a 
minimal bulge at L5-S1.

On VA examination conducted in July 1992, the veteran 
reported that she sustained the initial injury to her hips 
and legs while in boot camp.  She reported that possible 
stress fractures in the femoral necks were suspected in 
service.  The examiner stated that the veteran's military 
records were not available for his review.  The veteran 
complained of posterior hip pain, radiating down the 
posterior aspect of her right leg to the foot, causing 
numbness.  In addition, she reported a sensation of numbness, 
both anteriorly and posteriorly, in both mid-thighs.  There 
was slightly diminished sensation in the left leg 
subjectively, and more diminished sensation on the right.  
The veteran reported no weakness.  She reported low back 
pain.

On objective examination, the veteran's gait was normal.  
There was flattening of the lumbar lordosis.  There was 
paraspinous muscle spasm bilaterally.  Flexion of the spine 
was to approximately 60 degrees, extension was to 10 degrees, 
lateral bending was to 10 degrees, and rotation was to 5 
degrees, both on the right and to the left.  The extremes of 
flexion, extension, and rotation aggravated lower lumbar 
pain.  There was subjectively diminished sensation in the L4-
L5 and S1 distribution of the right leg and the L3-L4 
distribution of the left leg.  Motor function was 5/5 
throughout.

Examination of the right knee disclosed patellofemoral 
crepitation with normal range of motion of the knee and no 
evidence of ligamentous laxity.  There was no joint line 
pain, but there was pain in the subpatellar facets.  Knee 
mobility was full without restriction.  Fabere maneuver 
reproduced right sacroiliac joint pain.  The examiner 
concluded that the veteran's clinical examination was 
consistent with the MRI, which disclosed a disc bulge at the 
L5-S1 level.  The examiner also concluded that there was 
evidence of patellofemoral pain syndrome in the right knee.

By a rating decision issued in September 1992, the RO denied 
the claims of entitlement to service connection for bilateral 
hip, right knee, sciatic nerve, and lower back disorders, on 
the basis that the service medical records disclosed no 
evidence of service incurrence or aggravation and on the 
basis that there was no post-service evidence of continuity 
of symptoms or treatment following service. 

November 1992 VA outpatient treatment records reflect that 
the veteran complained of pain and numbness in the right 
buttock radiating down the right leg to the knee.  The 
impression was low back strain and right sciatica.

At a personal hearing conducted in February 1993, the veteran 
testified that, after she went to sick call as a result of 
the numbness in her thighs and pain on activity, she was 
assigned to a medical rehabilitation platoon and was on 
crutches.  She testified that she was allowed only to attend 
classes and to perform upper body exercise.  She further 
testified that, upon her separation from service, she 
attempted to treat the pain and conditions that had developed 
in service with rest, as that was what had been recommended.  
However, when rest was not effective, and she had to return 
to work, she realized that the disorders were "serious" and 
weren't going to go away.  She further testified that she had 
undergone numerous tests and medical examinations following 
her service discharge.

On VA examination conducted in March 1993, the veteran 
reported pain in the right leg with prolonged sitting such as 
when driving or watching television.  The paraspinous muscles 
were tender on percussion.  No other abnormalities were 
noted.  The examiner concluded that the veteran had 
persistent radiating pain and low back syndrome with no 
neurologic loss.  Electromyelogram (EMG) testing conducted in 
March 1993 disclosed no evidence of acute or chronic 
denervation, and the results were within normal limits.

March 1996 VA examination disclosed that the veteran reported 
that she no longer had right knee pain of a patellofemoral 
nature, but she did have pain in the knee which appeared to 
be radicular in nature from the back down the leg.  The 
veteran had pain in the hip area at the level of the iliac 
crest, posteriorly in the sciatic notch and anteriorly 
radiating down the front of the leg to the knee and to the 
dorsum of the foot.  The pain was made worse by sitting or 
standing for prolonged periods and with changes in the 
weather.  There was flattening of the lumbar lordosis.  
Lumbosacral flexion was to about 30 degrees.  Extension to 10 
degrees reproduced pain in the right sciatic notch.  Side 
bending was to 10 degrees and rotation was to 5 degrees.  
Sensation was diminished in the L2-L3, L3-L4, and L4-L5 
distribution of the right leg, with no diminished sensation 
in the left leg.  The veteran was to be scheduled for further 
MRI or CT (computed tomography) examination of the spine.  
The examiner concluded that the veteran did not have a 
patellofemoral pain syndrome in either knee.  The examiner 
concluded that, until results of further examinations such as 
an MRI could be conducted, the veteran's diagnosis remained 
sciatica of the right leg with evidence of radicular 
symptomatology.  The examiner noted that a further 
examination report was required when the reports of further 
diagnostic testing were available.

The report of an MRI of the brain, cervical, thoracic, and 
lumbar spine conducted in late March 1996 disclosed a L5-S1 
conjoined nerve root with no other remarkable findings. A May 
1996 VA examination report reflects that the veteran was seen 
for reevaluation.  She had evidence of radicular symptoms, 
but there were no objective findings on examination.  A July 
1996 addendum to the VA examination report reflects that, 
since the MRI report was unremarkable, the examiner assigned 
a diagnosis of subjective radicular symptoms consistent with 
sciatica without objective evidence of mechanical impingement 
or other objective evidence of abnormality in the lumbar 
spine.

June 1996 radiologic examination of the pelvis disclosed 
minimal osteoarthritic changes of the sacroiliac joints.

The report of VA examination conducted in July 1997 reflects 
that the veteran had full passive and active range of motion 
of the spine without pain.  There was no evidence of muscle 
spasm.  Straight leg raising was negative bilaterally.  Her 
strength was intact in the lower extremities.  Deep tendon 
reflexes were brisk and symmetrical.  Examination of the 
knees disclosed full range of motion without evidence of 
medial or lateral tenderness to palpation.  The examiner 
concluded that there was no objective evidence of any nerve 
root or central spinal cord abnormality.  There was no 
objective evidence of sciatica of the right leg and no 
objective evidence of radicular symptomatology along the L5 
nerve distribution.  The examiner concluded that the veteran 
was not suffering a musculoskeletal disorder and that her 
complaints were not secondary to any musculoskeletal 
etiology.

In August 1997, the RO documented that all outpatient 
treatment records for the veteran from the time of her 
service discharge through August 1997 had been obtained.

On VA examination conducted in June 1998, the veteran 
continued to complain of numbness in the bilateral buttocks 
and also in the right anterior thigh extending down to the 
right great toe.  She reported that her hips would pop when 
she walked.  She reported intermittent pain in the right knee 
extending through her right shin and into her big toe.  
Prolonged standing also bothered her hips.  Sensory 
examination disclosed diminished sensation to light touch, as 
if there were a layer of clothing over the skin of the right 
great toe, right lateral leg and dorsum of the right foot.  
The veteran's gait was normal.  Coordination was intact.  The 
examiner concluded, after reviewing and discussing the 
results of prior diagnostic testing and examination, that the 
veteran did not have sciatica but that there was L5 nerve 
root irritation without specific anatomic or 
electrophysiologic correlate.

The veteran underwent further examination in July 2002.  At 
that time, the veteran noted that her symptoms were 
alleviated by exercising in a swimming pool but were 
periodically exacerbated by over activity, averaging two days 
per month.  When this occurred, the veteran had pain in the 
lower back, numbness and a burning sensation in her right 
anterior shin, and pain radiating from the back into the 
right buttock.  The veteran used Advil or Tylenol for relief.  
The veteran was working 50 hours per week.  There was normal 
power and tone throughout the lower extremities.  Sensory 
examination showed diminished light touch and diminished 
response to sharp sensation along the anterior aspect of the 
right leg and thigh.  Light touch was slightly muffled.  The 
examiner noted that the veteran's sensory abnormalities were 
not specifically in any nerve or root distribution.  The 
examiner concluded that the veteran suffered a soft tissue 
injury during her military service, probably an over-use 
injury, which had resulted in the observed symptoms.

Following the Board's November 2003 remand, the veteran was 
again afforded VA examination.  However, the veteran did not 
report for examination.

Analysis

A.  A bilateral hip disorder

Although a bone scan conducted in service disclosed 
degenerative disease of the hips, this evidence appears to 
establish that the veteran did not incur this disorder in 
service, since the veteran had only completed about a month 
of service prior to this bone scan.  A June 1996 radiologic 
examination disclosed osteoarthritic changes of the 
sacroiliac joints.  The examiner who conducted the July 2002 
VA examination did not identify any hip disorder, although 
the examiner did conclude that the veteran incurred a soft 
tissue injury in service which resulted in referred pain in 
the area of the hips.  No other disorder of the hips has been 
identified.  

The veteran was afforded additional VA examination following 
the Board's November 2003 Remand.  However, the veteran did 
not appear for that examination.  The Board had directed that 
medical opinion as to whether the veteran a hip disorder in 
service be requested.  In the absence of medical opinion 
linking a current hip disorder to the veteran's service, 
service connection for a hip disorder cannot be granted.  
Epps v. Gober, supra.

B.  Right knee disorder

Although a bone scan of the knee conducted during the 
veteran's service disclosed increased uptake, this bone scan 
was conducted after the veteran had completed only one month 
of service.  Although a diagnosis of patellofemoral pain 
syndrome in the right knee was assigned on VA examination 
conducted in July 1992, the veteran reported no pain of a 
patellofemoral nature on VA examination conducted in March 
1996.  The examiners who conducted VA examinations in March 
1996, July 1997, June 1998, and July 2002 concluded that a 
diagnosis of patellofemoral pain syndrome of the right knee 
was not appropriate.  No diagnosis of a right knee disorder, 
including any degenerative disorder, was assigned by those 
examiners.  The preponderance of the evidence is against a 
finding that the veteran incurred a right knee disorder in 
service.  In the absence of a current medical diagnosis of a 
right knee disorder, service connection for a right knee 
disorder cannot be granted, as service connection is not 
authorized in the absence of a current clinical diagnosis of 
the claimed disorder.  Brammer, supra.

C.  Sciatic nerve disorder

Although a diagnosis of right sciatic nerve disorder was 
assigned on VA examination conducted in November 1992, EMG 
testing conducted in March 1993 disclosed no acute or chronic 
denervation.  The VA examiner who conducted July 1997 VA 
examination concluded that there was no objective evidence of 
sciatica of the right leg.  The examiner who conducted the 
June 1998 and July 2002 VA examinations likewise concluded 
that the veteran did not have right sciatica.  Thus, the 
preponderance of the evidence is against a finding that there 
is a current medical diagnosis of right sciatica.  In the 
absence of a current medical diagnosis of right sciatica, 
service connection for right sciatica cannot be granted, as 
service connection is not authorized in the absence of a 
current clinical diagnosis of the claimed disorder.  Brammer, 
supra.

D.  Back disorder

Although an MRI conducted in service disclosed a disc bulge 
at the L5-S1 level, an MRI conducted in March 1996 disclosed 
no abnormality of the spine, although there was a conjoined 
L5-S1 nerve root, which the examiner stated was of no 
clinical significance.  Although the veteran had pain on 
motion of the back and severe limitation of motion of the 
lumbar spine at the time of March 1996 VA examination, she 
had full active and passive range of motion of the spine 
without pain at the time of a July 1997 VA examination.  The 
VA examiner who conducted July 1997 VA examination concluded 
that there was no objective evidence of any nerve root or 
central spinal cord abnormality.  Although a diagnosis of 
possible L5 nerve root irritation was assigned on VA 
examination conducted in June 1998, that same examiner again 
examined the veteran in July 2002, and the examiner concluded 
at that time that L5 nerve root irritation did not explain 
the veteran's symptoms, since the affected areas were not 
consistent with the L5 distribution.  

Thus, each of the possible lumbar spine diagnoses has been 
disproved.  The preponderance of the evidence establishes 
that there is no disk bulge.  The preponderance of the 
evidence establishes that there is no intervertebral disc 
syndrome or L5 nerve root irritation.  See Epps v. Gober, 
supra.  In the absence of a current diagnosis of a lumbar 
spine disorder, service connection for a low back disorder is 
not authorized by statute.  The Board notes that further 
testing and examination of the low back was afforded to the 
veteran, but she did not appear for that scheduled additional 
examination.  

E.  Soft tissue injury

The VA examiner who conducted a July 1997 VA examination 
concluded that the veteran did not have a musculoskeletal 
disorder and that her complaints were not secondary to any 
musculoskeletal etiology.  However, the examiner who 
conducted the June 1998 and July 2002 VA examinations 
concluded that the veteran developed an over-use injury in 
service which has resulted in subjective complaints of pain 
and objective manifestations of diminished light touch and 
sharp sensation along the anterior aspect of the right leg 
and thigh.  

The Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis 
for those symptoms.  In particular, the Court has stated that 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  However, in 
this case, the veteran not only has complaints of pain, the 
examiner has concluded that there are objective 
manifestations as well, and that the objective and subjective 
symptoms may be explained by assignment of a diagnosis of 
soft-tissue injury.  Thus, the preponderance of the evidence 
supports a grant of service connection for disability due to 
soft-tissue injury manifested by pain and sensory 
abnormalities in the lower extremity.


ORDER

The appeal for service connection for a bilateral hip 
disorder, a right knee disorder, a neurologic disorder 
involving the lower extremities, to include a sciatic nerve 
disorder, or a chronic back disorder, is denied.

Service connection for overuse soft tissue injury manifested 
by pain and sensory abnormalities in the right lower 
extremity is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


